UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54086 CHINA EXECUTIVE EDUCATION CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-3268300 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building 110 Moganshan Road, Hangzhou 310005 People’s Republic of China (Address of principal executive offices, Zip Code) (+86) 0571-8880-8109 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of May 13, 2011 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value CHINA EXECUTIVE EDUCATION CORP. TABLE OF CONTENTS TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4. Controls and Procedures. 32 PART II OTHER INFORMATION Item 1. Legal Proceedings. 32 Item 1A. Risks Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4. [Removed and Reserved.] 33 Item 5. Other Information. 33 Item 6. Exhibits. 33 SIGNATURES 33 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONSOLIDATED QUARTERLY FINANCIAL STATEMENTS (UNAUDITED) MARCH 31, 2 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 (UNAUDITED) CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) As of March 31, 2011 December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Certificate of deposit - Advance to vendors Other receivables Advances to management - Total current assets Property, plant and equipment, net Restricted cash Long-term deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Customer deposits $ $ Other payable Due to stockholder Accrued expenses Taxes payable Total current liabilities Commitments Stockholders' equity Common stock, $0.001 par value, 70,000,000 shares authorized, 22,834,100 shares issued and outstanding Additional paid-in capital Statutory surplus Retained earnings Accumulated other comprehensive income Total stockholders' equity Non-controlling interest Total equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) For the three months ended March 31, (Restated) Revenues $ $ Cost of revenue Gross profit 44.5% 64.2% Operating expenses Selling expenses General and administrative expenses Total operating expenses Income from operations Other income Interest income Other income - Total Other income Income before income taxes Provision for income taxes Net income Net incomeattributable to non-controlling interest Net income attributable to the Company $ $ Comprehensive income Net income Foreign currency translation gain (loss) ) Total comprehensive income $ $ Basic and diluted income per common share $ $ Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA EXECUTIVE EDUCATION CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, (Restated) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash (used in) operating activities: Depreciation and amortization Stock issued for services - Changes in assets and liabilities: (Increase) decrease in - Other receivables ) Advance to vendors ) ) Advances to management ) Increase (decrease) in - Other payables ) Customer deposits ) ) Accrued expenses ) ) Tax payable ) - Net cash used in operating activities ) ) Cash flows from investing activities Short-term investment ) - Long-term deposit ) - Acquistion of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repayment of shareholder loan - ) Net cash (used in) financing activities - ) Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
